FILED
                             NOT FOR PUBLICATION                            APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICKY RICHARDO LUMENTUT, a.k.a.                  No. 07-74777
Ricky Richardo Lulmentut,
                                                 Agency No. A078-020-219
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Ricky Richardo Lumentut, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      The record does not compel the conclusion that Lumentut demonstrated

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4),(5).

      Substantial evidence supports the agency’s adverse credibility determination

because the discrepancies between Lumentut’s testimony and his written statement

regarding where, how, and the number of times he was attacked go to the heart of

his claim of persecution. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). In

the absence of credible testimony, Lumentut’s withholding of removal claim fails.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Lumentut’s does not raise any arguments in his opening brief regarding the

agency’s denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256 (9th

Cir. 1996) (issues not supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          2                                  07-74777